Exhibit 10.26

     
Option No.:
  Grantee:
 
   
Grant Date:
  Expiration Date:
 
   
Number of Shares:
  Exercise Price:

WOLVERINE WORLD WIDE, INC.
 
NON-QUALIFIED
STOCK OPTION AGREEMENT
PURSUANT TO
2005 STOCK INCENTIVE PLAN
 
This Non-qualified Stock Option Agreement (the “Agreement”) is made as of the
Grant Date set forth above by and between WOLVERINE WORLD WIDE, INC.
(“Wolverine”), and the grantee named above (the “Grantee”).
The Wolverine World Wide, Inc. 2005 Stock Incentive Plan (the “Plan”) is
administered by the Compensation Committee of Wolverine’s Board of Directors
(the “Committee”). The Committee has determined that Grantee is eligible to
participate in the Plan. The Committee grants to the Grantee an option to
purchase shares of Wolverine’s common stock, $1 par value (“Common Stock), from
Wolverine. This option is a non-qualified option and is not an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). All of the rights of the Grantee are subject to the terms, conditions
and provisions of the Plan, which are incorporated by reference into this
Agreement. Unless otherwise indicated, all terms used in this Agreement shall
have the meanings given such terms in the Plan.
The Grantee acknowledges receipt of a copy of the Plan and the Plan Description
and accepts this option subject to all of the terms, conditions and provisions
of the Plan, and subject to the following further conditions:
1. Price. The price of the shares of Common Stock to be purchased upon exercise
of this option shall be                      Dollars (                    ) per
share (subject to adjustment as provided in the Plan).

 

 



--------------------------------------------------------------------------------



 



2. Term and Delayed Vesting. The right to exercise this option begins on the
Grant Date shown above and shall terminate on the Expiration Date shown above,
unless earlier terminated under the Plan by reason of termination of employment
or officer status. The Grantee’s right to exercise this option shall vest as
follows: one-third of the shares optioned under this Agreement shall vest at the
end of the first, second, and third year anniversary following the date of this
Agreement, respectively. The Committee may, in its sole discretion, accelerate
vesting of the option at any time before full vesting. The Grantee shall deliver
to Wolverine at the time of payment an executed notice of exercise in the form
of Exhibit A, which shall be effective upon receipt by the Chief Financial
Officer at Wolverine’s main office, accompanied by full payment (as set forth
below) of the option price. Wolverine will deliver to the Grantee such shares in
certificate or electronic form; provided, however, that the time of delivery may
be postponed for such period as may be required for Wolverine with reasonable
diligence to comply with any registration requirements under the Securities Act
of 1933, the Securities Exchange Act of 1934, any requirements under any other
law or regulation applicable to the issuance, listing or transfer of such
shares, or any agreement or regulation of the New York Stock Exchange or the
Pacific Exchange. If the Grantee fails to accept delivery of and pay for all or
any part of the number of shares specified in the notice upon tender or delivery
of the shares, the Grantee’s right to exercise the option with respect to such
undelivered shares shall terminate.
3. Registration and Listing. The stock options granted under this Agreement are
conditional upon (a) the effective registration or exemption of the Plan, the
options granted under the Plan and the stock to be received upon exercise of
options under the Securities Act of 1933 and applicable state or foreign
securities laws, and (b) the effective listing of the stock on the New York
Stock Exchange and the Pacific Exchange.
4. Exercise. Grantee shall exercise this option by giving Wolverine a written
notice of the exercise of this option in the form of Exhibit A hereto. The
notice shall set forth the number of shares to be purchased. The notice shall be
effective when received by the Chief Financial Officer at Wolverine’s main
office, accompanied by full payment (as set forth below) of the option price.
Wolverine will deliver to Grantee a certificate or certificates for such shares:
provided, however, that the time of delivery may be postponed for such period as
may be required for Wolverine with reasonable diligence to comply with any
registration requirements under the Securities Act of 1933, the Securities
Exchange Act of 1934, any requirements under any other law or regulation
applicable to the issuance, listing or transfer of such shares, or any agreement
or regulation of the New York Stock Exchange and the Pacific Exchange. If
Grantee fails to accept delivery of and pay for all or any part of the number of
shares specified in the notice upon tender or delivery of the shares, Grantee’s
rights to exercise the option with respect to such undelivered shares shall
terminate.

 

 



--------------------------------------------------------------------------------



 



5. Payment by Grantee. The exercise price for each share purchased under this
option shall be payable in cash (or by certified check, bank draft or money
order), in shares of Common Stock (including Common Stock to be received upon a
simultaneous exercise) or, if the Committee consents, in other consideration
substantially equivalent to cash. The Committee may permit payment of all or a
portion of the exercise price in the form of a promissory note or installments
according to terms approved by the Committee and under the terms of Wolverine’s
then existing Stock Option Loan Program. The Board of Directors of Wolverine may
restrict or suspend the power of the Committee to permit such loans and may
require that adequate security be provided.
6. Tax Withholding. Wolverine or one of its subsidiaries shall be entitled to
(a) withhold and deduct from the Grantee’s future wages (or from other amounts
that may be due and owing to the Grantee from Wolverine or a subsidiary), or
make other arrangements for the collection of, all legally required amounts
necessary to satisfy any and all federal, state, local and foreign withholding
and employment-related taxes attributable to the option granted under this
Agreement, including, without limitation, the grant, exercise, or vesting of the
option; or (b) require the Grantee promptly to remit the amount of such
withholding to Wolverine or a subsidiary before taking any action with respect
to the option. Unless the Committee provides otherwise, withholding may be
satisfied by withholding Common Stock to be received upon exercise or by
delivery to Wolverine of previously owned Common Stock.
7. Transferability. This option shall not be sold, exchanged, transferred,
pledged, assigned or otherwise alienated or hypothecated during the term of the
option except by will or the laws of descent or distribution, except that the
Grantee may transfer or assign the option to the Grantee and Grantee’s spouse as
joint tenants with right of survivorship, or to a revocable grantor trust
established by the employee, or other acceptable form of ownership approved by
the Committee in which the option is considered to continue to be beneficially
owned by the employee for Federal income tax purposes and for purposes of the
Federal securities laws as they may be amended from time to time. As a condition
to the transfer or assignment of the option, the transferee must execute a
written agreement permitting Wolverine or a subsidiary to withhold from the
shares subject to the option a number of shares having a Market Value at least
equal to the amount of any federal, state, local or foreign withholding or other
taxes associated with or resulting from the exercise of the option and agreeing
to the terms and conditions and restrictions under which the option is issued
under the Plan and the Agreement.
8. Acceleration. This option shall be immediately exercisable in the event of
any Change in Control of Wolverine. “Change in Control” is defined in the Plan.

 

 



--------------------------------------------------------------------------------



 



9. Termination of Employment or Officer Status. This option shall terminate at
the times provided in the Plan after the death or termination of the employment
or officer status of the Grantee with Wolverine or any of its Subsidiaries,
except as otherwise set forth in this Section. Notwithstanding, any provisions
contained in the Plan, a portion of this option shall vest and be immediately
exercisable upon the following events resulting in termination of employment or
officer status: (a) death; (b) disability (as defined in Wolverine’s Long-Term
Disability Plan); or (c) voluntary termination by a Participant of all
employment and/or officer status with Wolverine and its subsidiaries after the
Participant has attained (i) 50 years of age and seven years of service (as an
employee and/or officer of Wolverine or its Subsidiaries), (ii) 62 years of age,
or (iii) such other age, period or conditions of service as may be determined by
the Committee in its sole discretion, (collectively any of (a), (b), or
(c) shall be an “Acceleration Event”). Upon the occurrence of an Acceleration
Event, the percentage of this option that shall vest and be immediately
exercisable shall be determined by dividing the number of full calendar months
between the date of this Agreement and the date of the Acceleration Event by 12
and in no event may the percentage accelerated exceed 100%. For example, if a
stock option grant occurs on February 15 of a given year and the Acceleration
Event occurs on November 15 of such year, 66.67% of the option would be
accelerated (8 full calendar months divided by 12) upon the occurrence of the
Accelerated Event.
10. Corporate Changes. In the event of any stock dividend, stock split or other
increase or reduction in the number of shares of Common Stock outstanding, the
number and class of shares covered by this option, and the exercise price, are
subject to adjustment as provided in the Plan.
11. Administration. The Committee has full power and authority to interpret the
provisions of the Plan, to supervise the administration of the Plan and to adopt
forms and procedures for the administration of the Plan, except as limited by
the Plan or as may be necessary to assure that the Plan provides
performance-based compensation under Section 162(m) of the Code. All
determinations made by the Committee shall be final and conclusive.
12. Stockholder Rights. The Grantee shall have no rights as a stockholder with
respect to any shares covered by this option until the date of the issuance of a
stock certificate to the Grantee for such shares.
13. Employment by Wolverine. The grant of this option shall not impose upon
Wolverine or any subsidiary any obligation to retain the Grantee in its employ
for any given period or upon any specific terms of employment. Wolverine or any
subsidiary may at any time dismiss the Grantee from employment, free from any
liability or claim under the Plan, unless otherwise expressly provided in any
written agreement with the Grantee.

 

 



--------------------------------------------------------------------------------



 



14. Illegality. The Grantee will not exercise this option, and Wolverine will
not be obligated to issue any shares to the Grantee under this option, if the
exercise thereof or the issuance of such shares shall constitute a violation by
the Grantee or Wolverine of any provisions of any law, order or regulation of
any governmental authority.
15. Certifications. The Grantee acknowledges that he or she has been furnished
and has read the most recent Annual Report to Stockholders of Wolverine and the
Plan Description relating to the Plan. The Grantee hereby represents and
warrants that the Grantee is acquiring the option granted under this Agreement
for the Grantee’s own account and investment and without any intent to resell or
distribute the shares upon exercise of the option. The Grantee shall not resell
or distribute the shares received upon exercise of the option except in
compliance with such conditions as Wolverine may reasonably specify to ensure
compliance with federal and state securities laws.
16. Agreement Controls. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the provisions of this Agreement shall
control.
17. Effective Date. This option shall be effective as of the date set forth at
the top of this Agreement.
This option has been issued by the Compensation Committee of Wolverine.

         
 
  WOLVERINE WORLD WIDE, INC.    
 
       
 
 
 
Donald T. Grimes    
 
  Executive Vice President and Chief Financial Officer    
 
  “Wolverine”    
 
       
 
  X    
 
 
 
   
 
  (Signature)    
 
       
 
 
 
(Print Name)    
 
  “Grantee”    

 

 